Name: Council Decision (CFSP) 2019/354 of 4 March 2019 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Decision
 Subject Matter: international affairs;  European construction;  civil law;  Europe
 Date Published: 2019-03-05

 5.3.2019 EN Official Journal of the European Union L 64/7 COUNCIL DECISION (CFSP) 2019/354 of 4 March 2019 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 March 2014 the Council adopted Decision 2014/119/CFSP (1). (2) On the basis of a review of Decision 2014/119/CFSP, the application of restrictive measures directed against certain persons, entities and bodies should be extended until 6 March 2020, the entry for one person should be deleted and the Annex should be supplemented with information regarding the rights of defence and the right to effective judicial protection. (3) Decision 2014/119/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/119/CFSP is amended as follows: (1) in Article 5, the second paragraph is replaced by the following: This Decision shall apply until 6 March 2020.; (2) the Annex is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 4 March 2019. For the Council The President A. ANTON (1) Council Decision 2014/119/CFSP of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 66, 6.3.2014, p. 26). ANNEX The Annex to Decision 2014/119/CFSP is amended as follows: (1) the section List of persons, entities and bodies referred to in Article 1 is amended as follows: (a) the heading is replaced by the following: A. List of persons, entities and bodies referred to in Article 1; (b) the entry for the following person is deleted from the list: 5. Andrii Petrovych Kliuiev. (2) the following section is added: B. Rights of defence and right to effective judicial protection The rights of defence and the right to effective judicial protection under the Code of Criminal Procedure of Ukraine Article 42 of the Code of Criminal Procedure of Ukraine ( Code of Criminal Procedure ) provides that every person who is suspected or accused in criminal proceedings enjoys rights of defence and the right to effective judicial protection. These include: the right to be informed of the criminal offence of which he has been suspected or accused; the right to be informed, expressly and promptly, of his rights under the Code of Criminal Procedure; the right to have, when first requested, access to a defence lawyer; the right to present petitions for procedural actions; and the right to challenge decisions, actions and omissions by the investigator, the public prosecutor and the investigating judge. Article 306 of the Code of Criminal Procedure provides that complaints against decisions, acts or omissions of the investigator or public prosecutor must be considered by an investigating judge of a local Court in the presence of the complainant or his defence lawyer or legal representative. In addition, Article 309 of the Code of Criminal Procedure specifies the decisions of investigating judges that may be challenged on appeal, and that other decisions may be subject to judicial review in the course of preparatory proceedings in Court. Moreover, a number of procedural investigating actions are only possible subject to a ruling by the investigating judge or a Court (e.g. seizure of property under Article 164, and measures of detention under Article 176 of the Code of Criminal Procedure). Application of the rights of defence and the right to effective judicial protection of each of the listed persons 1. Viktor Fedorovych Yanukovych The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Yanukovych were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by a number of Court decisions relating to the seizure of property and by a Court decision of 1 November 2018 granting permission for the arrest and summoning and bringing of the suspected to the Court, as well as by a decision of the investigating judge of 8 October 2018 refusing the prosecutor's application for a special pre-trial investigation in absentia. 2. Vitalli Yuriyovych Zakharchenko The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Zakharchenko were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by the decisions of the investigating judge of 21 May 2018 and of 23 November 2018 granting permission to detain Mr Zakharchenko with the purpose of bringing him to the Court to participate in hearing the petition for the application of detention in custody. 3. Viktor Pavlovych Pshonka The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Pshonka were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by the decisions of the investigating judge of 12 March 2018 and of 13 August 2018 granting permission to detain Mr Pshonka with the purpose of bringing him to the Court to participate in hearing the petition for the application of detention in custody. 6. Viktor Ivanovych Ratushniak The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Ratushniak were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by the decisions of the investigating judge of 21 May 2018 and of 23 November 2018 granting permission to detain Mr Ratushniak with the purpose of bringing him to the Court to participate in hearing the petition for the application of detention in custody. 7. Oleksandr Viktorovych Yanukovych The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Yanukovych were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by the decision of the investigating judge of 7 February 2018 refusing the prosecutor's application for a special pre-trial investigation in absentia, by a number Court decisions relating to the seizures of property and by the decision of the investigating judge of 27 June 2018 cancelling the resolution of the prosecution refusing to grant the motion of defence for closing the investigation. 9. Artem Viktorovych Pshonka The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Pshonka were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by the decisions of the investigating judge of 12 March 2018 and of 13 August 2018 granting permission to detain Mr Pshonka with the purpose of bringing him to the Court to participate in hearing the petition for the application of detention in custody. 11. Mykola Yanovych Azarov The information on the Council's file shows that the rights of defence of and the right to effective judicial protection Mr Azarov were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by the decision of the investigating judge of 8 September 2018 granting permission for a special investigation in absentia as well as by the decision of the investigating judge of 16 August 2018 granting permission to detain Mr Azarov with the purpose of bringing him to the Court to participate in hearing the petition for the application of detention in custody, as well as by a number of Court decisions relating to the seizures of property. 12. Serhiy Vitalyovych Kurchenko The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Kurchenko were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by the decision of the investigating judge of 7 March 2018 granting permission for a special investigation in absentia. 13. Dmytro Volodymyrovych Tabachnyk The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Tabachnyk were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by the decisions of the investigating judge of 8 May 2018 granting permission to detain Mr Tabachnyk with the purpose of bringing him to the Court to participate in hearing the petition for the application of detention in custody. 15. Serhiy Hennadiyovych Arbuzov The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Arbuzov were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by a number of Court decisions relating to the seizures of property as well as annulment of the property seizures. 17. Oleksandr Viktorovych Klymenko The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Klymenko were respected in the criminal proceedings on which the Council relied. This is demonstrated in particular by the decision of the investigating judge of 5 October 2018 granting permission for a special investigation in absentia. 18. Edward Stavytskyi The information on the Council's file shows that the rights of defence and the right to effective judicial protection of Mr Stavytskyi were respected in the criminal proceedings on which the Council relied. This is demonstrated by a number of Court decisions relating to the seizure of property, the decision of the investigating judge of 22 November 2017 granting permission for a special investigation in absentia, by the prosecutor's instructions of 2 January 2018 to the investigator to notify the suspects and their defence lawyers of the completion of the pre-trial investigation and by the fact that on 8 May 2018 the indictment was referred to the Sviatoshynskyi District Court of Kiev for consideration on the merits. The information also shows that there was no previous valid decision of the prosecution not to launch a criminal investigation, and that the relevant criminal proceedings therefore did not infringe the principle of ne bis in idem.